Citation Nr: 1710549	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO. 09-42 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to service-connected diabetes mellitus. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to service-connected diabetes mellitus. 

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service-connected diabetes mellitus. 

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran died during the pendency of this appeal, and the appeal will be dismissed.



FINDING OF FACT

In January 2017, the Board received notification that the Veteran died in 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C. 5121A. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). The appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no opinion as to the merits of the claims or to any derivative claims brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106. The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing these claims to completion. See 38 U.S.C.A.§ 5121A; 38 C.F.R. 
§§ 3.1010, 20.1302; 79 Fed. Reg. 52982-84 (September 5, 2014). A request for substitution must be filed with the Agency of Original Jurisdiction (AOJ) no later than one year after the date of the Veteran's death. 38 C.F.R. §§ 3.1010(b), 20.1302(a). If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket. 38 C.F.R. §§ 20.1302(a), 20.900(a)(2).




ORDER

The appeal of whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction is dismissed. 

The appeal of whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right upper extremity is dismissed. 

The appeal of whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left upper extremity is dismissed. 

The appeal of whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the right lower extremity is dismissed. 

The appeal of whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the left lower extremity is dismissed. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


